DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/22 and 8/17/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorner et al. (US Patent Application Pub. No.: US 2013/0063060 A1) in view of Hannet (Foreign Patent Document No.: DE 102011101599 A1) and Zhang et al. (US Patent Application Pub. No.: US 2018/0278188 A1), and Wirnitzer et al. (US Patent Application Pub. No.: US 2016/0279776 A1).
For claim 1, Dorner et al. disclose the claimed invention having a rotor (see paragraph [0029]), and configured with a motor control (reference numeral 10, see figure 1) for controlling at least the rotation and the rotational speed n of the rotor of the rotating field machine (see figure 1, and paragraphs [0029-0030]).  Dorner et al. however do not specifically disclose the motor control integrally comprising an oscillation sensor system configured to continuously monitor the oscillation behavior of the rotating field machine by acquiring actual measurement values of occurring oscillations of the rotating field machine depending on the rotational speed n during running operation and to directly adapt control parameters of the motor in relation thereto.  
Having a sensor system integrally formed is known in the art as exhibited by Hannet (see English translation of Hannet, last 2 lines of page 1 and first 19 lines of page 2), and having the sensor configured to continuously monitor the oscillation behavior of the rotating field machine by acquiring actual measurement values of occurring oscillations is a known skill as exhibited by Zhang et al. (see paragraphs [0040, 0043]).  Adapting control parameters during operation is a known skill in the art as exhibited by Wirnitzer et al. (“In order in steady operation to obtain exactly a desired set rotational speed of the drive unit 14a, at least one of the parameter characteristics 28a, 30a, 32a can be adapted by means of the control and/or regulation unit 12a”, see paragraph [0030]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sensor system integrally formed as disclosed by Hannet and have the continuous monitoring of the oscillation behavior as disclosed by Zhang et al., as well as adapting control parameters as disclosed by Wirnitzer et al. for the motor control of Dorner et al. for predictably providing desirable configuration for facilitating reliable detection of oscillating forces in the device.  
For claim 2, Dorner et al. in view of Hannet, Zhang et al., and Wirnitzer et al. disclose the claimed invention except for the motor control integrally comprising means for the analysis of the actual measurement values of the oscillations acquired by the oscillation sensor system.  Hannet already discloses means for determining vibrations with the sensor (see English translation of Hannet, last 2 lines of page 1 and first 19 lines of page 2), i.e. means for the analysis of the actual measurement values of the oscillations acquired by the oscillation sensor system, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the means for determining the vibrations as disclosed by Hannet for the motor control of Dorner et al. in view of Hannet, Zhang et al., and Wirnitzer et al. for predictably providing desirable configuration for facilitating reliable detection of vibrations in the device.  
For claim 7, Dorner et al. disclose the rotating field machine being an electric motor of a fan or of a blower (see paragraph [0033]).  
For claim 10, Dorner et al. disclose the rotating field machine being an electric motor comprising a stator and the rotor (see paragraph [0029]).  

Claims 3, 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorner et al. in view of Hannet, Zhang et al., and Wirnitzer et al. as applied to claims 1 and 2 above, and further in view of Thomas (US Patent No.: 5277063).
For claim 3, Dorner et al. in view of Hannet, Zhang et al., and Wirnitzer et al. disclose the claimed invention except for the means for the analysis of the actual values being configured so that, depending on stored target values and limit values, unacceptable oscillations at the corresponding rotational speeds n are detected and/or processed by the motor control.  Means for detecting unacceptable vibrations is a known skill as exhibited by Thomas which disclose analysis of the spectrum to determine unacceptable vibrations (see column 1, line 60-column 2, line 18), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the means for determining unacceptable vibrations as disclosed by Thomas for the motor control of Dorner et al. in view of Hannet, Zhang et al., and Wirnitzer et al. for predictably providing desirable configuration for facilitating reliable detection of vibrations in the device.  
For claim 6, Dorner et al. in view of Hannet, Zhang et al., and Wirnitzer et al. disclose the claimed invention except for the motor control being configured for storing, depending on the actual measurement values of the oscillation sensor system at one or multiple determined rotational speeds ni, said rotational speeds as rotational speeds nunz which are unacceptable for the motor control, in a system memory of the motor control.  Thomas discloses the storing of speeds of the device for determining unacceptable vibrations (see column 10, line 62-column 11, line 20), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the storing of speeds as disclosed by Thomas for the motor control of Dorner et al. in view of Hannet, Zhang et al., and Wirnitzer et al. for predictably providing desirable configuration for facilitating reliable detection of vibrations in the device.  
For claim 8, Dorner et al. in view of Hannet, Zhang et al., and Wirnitzer et al. disclose the claimed invention except for the motor control being configured to control the rotating field machine with the following operating conditions:
i) rotational speed n: 0 <n ≤nmax  
ii) n ≠ nunz 
wherein nunz represents all the rotational speeds not acceptable for the use according to intended purpose and said rotational speeds are determined during a run-up of the rotating field machine as follows: a) acquisition of the actual measurement values of the oscillation behavior with the oscillation sensor system, starting from a standstill of the rotating field machine, by continuous increasing of the rotational speed n; b) wherein, when an unacceptable actual measurement value is detected at a certain rotational speed ni, in comparison to the acceptable target measurement values, the motor control stores this rotational speed ni as unacceptable rotational speed nunz for the operation according to the intended purpose of the rotating field machine, in a system memory; c) wherein the increasing of the rotational speed n and the measures from step b) are repeated or continued until the maximum acceptable rotational speed nmax has been reached.  Measuring values at a certain speed and then changing the speed (i.e. increasing rotational speed) and repeating the process is a known skill as exhibited by Thomas (see column 2, lines 19-30), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure values at different speeds as disclosed by Thomas for the motor control of Dorner et al. in view of Hannet, Zhang et al., and Wirnitzer et al. for predictably providing desirable configuration for facilitating reliable detection of vibrations in the device.  
For claim 9, Dorner et al. in view of Hannet, Zhang et al., and Wirnitzer et al. disclose the claimed invention except for the motor control being configured to control the rotating field machine with the following operating conditions:
i) rotational speed n: 0< n ≤ nmax 
ii) n ≠ nunz 
wherein nunz represent all the rotational speeds which are unacceptable for the use according to the intended purpose and these unacceptable rotating speeds are determined during a run-up of the rotating field machine as follows: a) acquisition of the actual measurement values of the oscillation behavior with the oscillation sensor system starting from the maximum rotational speed or an actual rotational speed of the rotating field machine by continuous decreasing of the rotational speed n to a standstill; b) wherein, when an unacceptable actual measurement value is detected at a certain rotational speed ni, in comparison to the acceptable target measurement values, the motor control stores this rotational speed ni as unacceptable rotational speed nunz for the operation according to the intended purpose of the rotating field machine, in a system memory; c) wherein the decrease of the rotational speed n and the measures from step b) are repeated or continued until a standstill has been reached.  Measuring values at a certain speed and then changing the speed (i.e. decreasing rotational speed) and repeating the process is a known skill as exhibited by Thomas (see column 2, lines 19-30), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure values at different speeds as disclosed by Thomas for the motor control of Dorner et al. in view of Hannet, Zhang et al., and Wirnitzer et al. for predictably providing desirable configuration for facilitating reliable detection of vibrations in the device.  

Claims 4, 5, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorner et al. in view of Hannet, Zhang et al., and Wirnitzer et al. as applied to claim 1 above, and further in view of Schmid et al. (Foreign Patent Document No.: DE 102016119826 A1).
For claim 4, Dorner et al. in view of Hannet, Zhang et al., and Wirnitzer et al. disclose the claimed invention except for the motor control comprising one or more printed circuit boards, on which an oscillation sensor of the oscillation sensor system is mounted.  Having a printed circuit board for the sensor of the motor control is a known skill as disclosed by Schmid et al. (see US equivalent to Schmid et al., US 20200052624 A1, paragraphs [0003-0004]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the printed circuit board as disclosed by Schmid et al. for the motor control of Dorner et al. in view of Hannet, Zhang et al., and Wirnitzer et al. for predictably providing desirable configuration for facilitating reliable detection of vibrations in the device.  
For claim 5, Dorner et al. in view of Hannet, Zhang et al., and Wirnitzer et al. disclose the claimed invention except for the motor control comprising at least one processor coupled by signal technology to an oscillation sensor. Schmid et al. disclose the processor for the control system (see US equivalent to Schmid et al., US 20200052624 A1, paragraphs [0003-0004]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the processer as disclosed by Schmid et al. for the motor control of Dorner et al. in view of Hannet, Zhang et al., and Wirnitzer et al. for predictably providing desirable configuration for facilitating reliable detection of vibrations in the device.  
For claim 11, Dorner et al. in view of Hannet, Zhang et al., Wirnitzer et al., and Schmid et al. disclose the claimed invention except for the motor control comprising at least one processor coupled by signal technology to the oscillation sensor.  Schmid et al. disclose the processor for the control system (see US equivalent to Schmid et al., US 20200052624 A1, paragraphs [0003-0004]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the processer as disclosed by Schmid et al. for the motor control of Dorner et al. in view of Hannet, Zhang et al., Wirnitzer et al., and Schmid et al. for predictably providing desirable configuration for facilitating reliable detection of vibrations in the device.  

Response to Arguments
Applicant's arguments filed 8/17/22 have been fully considered but they are not persuasive. The reference of Hannet still discloses the sensor being integrated in the housing (see Hannet, page 2 of translation, first six lines) along with disclosing the vibration sensor being mechanically connected to the motor in order to detect structure-borne noise (translation of Hannet, pg 1, last 2 lines to pg. 2, line 19), therefore teaching the claimed invention of the motor control integrally comprising an oscillation sensor system.  Also the reference of Zhang et al. disclosing that the damping module 94 utilizes load sensors 114, 116 for comparing loads does not prevent a person of ordinary skill from applying the feature of the sensor being configured to continuously monitor the oscillation behavior (as disclosed in paragraph [0043] of Zhang et al.) for the machine of Dorner et al., and similarly the reference of Thomas disclosing a computer which calculates the balance weight and location also does not prevent a person of ordinary skill from applying the feature of determining unacceptable vibrations (see column 1, line 60-column 2, line 18 of Thomas) for the machine of Dorner et al.  The motivation for providing these features disclosed by Hannet (easily performing vibration detection, see page 1, fifth to sixth line under "Description" heading in Hannet translation), Zhang et al. (varying damping gain for reducing torsional oscillations, see paragraphs [0004-0006]), and Thomas (correcting unbalance in the machine, see column 1, line 64-column 2, line 2) are similar to applicant's goal of controlling oscillation behavior in the device, therefore the combination does not rely on information gleaned solely from the Applicant's specification.  The limitation of adapting control parameters of the motor during operation is taught by the reference of Wirnitzer et al. as explained above in the present action.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834